Action to test the constitutionality of 3852-1-2-3 GC. and to contest an assessment for the improvement of a park boulevard. Same was begun in the Court of Insolvency of Hamilton County and later transferred to the Common Pleas. The parties are here found in the same relative positions as they appeared in the trial court.
The Common Pleas held the section constitutional. The Court of Appeals sustained the Common Pleas. Plaintiff claims error as follows:
1. This act does not require a finding by the park board that the proposed improvement be conductive to the public health, convenience or welfare.
2. This law is an additional law to the general laws of this state and has not been submitted to a vote of the people.
3. This is a law dividing cities into classes, those having park boards and those not having park boards, and is contrary to Section 1, Article XVIII of the Constitution which sets forth how cities shall be classified.
4. This parkway act is a special act and is unconstitutional because it grants corporate powers.